Case: 14-3197      Document: 14      Page: 1     Filed: 10/08/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    ROBERT J. SARHAN,
                        Petitioner,

                                v.

                DEPARTMENT OF JUSTICE,
                        Respondent.
                   ______________________

                          2014-3197
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0752-13-2702-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     This court dismissed this petition for review on Octo-
 ber 2, 2014 for failure to file a corrected Rule 15(c) State-
 ment Concerning Discrimination. Robert J. Sarhan has
 now filed the corrected statement which we treat as a
 motion to reinstate the petition.
     Upon consideration thereof,
Case: 14-3197     Document: 14    Page: 2     Filed: 10/08/2014



 2                                SARHAN    v. DOJ



       IT IS ORDERED THAT:
     (1) The motion to reinstate is granted. The mandate
 is recalled, the court’s dismissal order is vacated, and the
 petition is reinstated.
     (2) The Department of Justice shall calculate the due
 date for its response brief from the date of filing of this
 order.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
 s30